Title: To John Adams from Francis Dana, 23 March 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgMarch 12th. 1783. O.S. [23 March N.S.]

In the Gazette of Amsterdam of the 4th: of March which has this day come to hand, we read, On débite que les Etats-Unis de l’Amerique nommeront un nouveau Ministre auprès de cette République, à la place de Mr: Jean Adams, qui se trouve actuellement à Paris, et qui aussitot après avoir reçu la ratification du Congrès, reviendra ici pour prendre congé, et partira ensuite avec Mr: Van Berkel à bord d’un vaisseau de Guerre pour se rendre en Amerique. I pray you to inform me how much of this is true, and if you really intend to return to America, that you wou’d let me know as nearly as may be, the time of your proposed departure, the place, and manner. that if it is practicable for me I may join you, and that we may return as we came together. Our Country is now most happily in peace: that you who have contributed so greatly to its freedom and happiness, shou’d wish to spend the rest of your days there with your agreable family is not to be wondered at. It has had my constant good wishes if no more, and from a firm persuasion that it will not be in my power to render it here any other service than by making a good treaty of Commerce, if I may be able to effect it, I shall rejoice in the moment when I quit this Country to return to our own, and to my family and friends— I am sick, sick to the heart of the delicacies and whims of European Politicks— A nobler field for glory was never opened before a Souvereign— A Sovereign never loved or sought glory with more zeal—yet—

When we shall meet again we will talk over these things
I have not heard from your Son since he wrote me from Gottenbourg as I have before informed you; nor can I yet learn that he has taken up any money upon the credit I procured for him. I hope he is safe with you before this time. If you leave Europe before me, pray desire Mr: Thaxter to take any papers, books, or other things he may have under his care for me to America with him, provided you shou’d sail for Boston, and to deliver them to Mrs: Dana on his arrival there. If you sail for Philadelphia he may put them into a trunk, first sealing up the papers, and leave it in the care of Messrs: Ingraham and Bromfield, subject to my directions—
I am dear Sir with much esteem & respect your Friend and / obedient humble Servant
FD.

P.S. Let Mr: T. immediately destroy the Copies of all such Letters he may have on hand, as I have already received.

